Citation Nr: 0112296	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service form November 1967 to August 
1971.  He died in January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In December 2000, the appellant 
testified from the RO at a videoconference hearing before the 
undersigned Member of the Board in Washington, D.C.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand that 
follows this decision.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1972, 
the RO denied service connection for refractive error of the 
eyes.  

2.  In a rating decision dated in May 1998, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
effective August 27, 1997, the date of receipt of the 
veteran's original claim for service connection for PTSD.  

3.  In an unappealed rating decision dated in June 1999, the 
RO granted a 100 percent disability rating for PTSD, 
effective October 2, 1998.  

4.  The veteran died in January 2000.  

5.  At the time of the veteran's death, service connection 
was not in effect for any disability other than PTSD.  

6.  The appellant has not alleged that the August 1972 or May 
1998 rating decision was clearly and unmistakably erroneous; 
nor has she alleged that the veteran was entitled to a total 
schedular or unemployability rating for the 10 year period 
prior to his death.  

7.  The above facts are not in dispute.  


CONCLUSION OF LAW

The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. 
§§ 1318, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 
3.105, 20.1106 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1318, benefits shall be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death were service connected if 
the veteran's death was not caused by his or her willful 
misconduct and the veteran was in receipt of or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disability rated totally 
disabling if:  the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or the veteran was a former prisoner of war 
who died after September 20, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  

VA has established an interpretive rule with respect to 
application of 38 U.S.C.A. § 1318 and, effective January 21, 
2000, revised 38 C.F.R. § 3.22 to authorize payment of DIC 
only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by the statute or would have established such a 
right if not for clear and unmistakable error by VA.  See 
Fed. Reg. 3388 (2000).  The revised regulation defines 
"entitled to receive" so as to exclude from consideration 
whether the veteran was "hypothetically" entitled to a 
total service-connected disability compensation for the 
required period.  Id.  

The Board notes that 38 C.F.R. § 3.22 as revised is 
consistent with 38 C.F.R. § 20.1106, which provides that 
except with respect to benefits under the provisions of 
38 U.S.C. 1318 and certain cases involving individuals whose 
VA benefits have been forfeited for treason or for subversive 
activities under the provisions of 38 U.S.C. 6104 and 6105, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  

The record reflects that in an unappealed rating decision 
dated in August 1972, the RO denied service connection for 
refractive error of the eyes.  In a rating decision dated in 
May 1998, the RO granted service connection for PTSD, 
effective August 27, 1997, the date of receipt of the 
veteran's original claim for service connection for PTSD.  In 
an unappealed rating decision dated in June 1999, the RO 
granted a 100 percent disability rating for PTSD, effective 
October 2, 1998.  Those rating decisions have not been 
challenged on the basis of clear and unmistakable error, and 
they are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The veteran died in January 2000.  At the time of the 
veteran's death, service connection was not in effect for any 
disability other than PTSD.  

The revised version of 38 C.F.R. § 3.22 is applicable here 
because VA received the appellant's claim for DIC benefits on 
January 26, 2000, which is after the January 21, 2000, 
effective date of the revisions to the regulation.  The 
appellant has essentially contended that she is entitled to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 
because the veteran was in receipt of a 100 percent schedular 
disability rating for PTSD at the time of his death.  

As noted above, the record reflects, and the appellant does 
not dispute, that the veteran was not in receipt of a 100 
percent schedular or unemployability rating for the 10 year 
period immediately prior to his death in January 2000.  
Moreover, the appellant has not alleged clear and 
unmistakable error in the August 1972 or May 1998 rating 
decisions, or otherwise contended that an effective date 
earlier than October 2, 1998, for the 100 percent evaluation 
assigned the veteran's PTSD was warranted.  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since the veteran clearly was not in actual 
receipt of a 100 percent schedular or unemployability rating 
for the 10 year period immediately prior to his death in 
January 2000, and as the appellant has not alleged clear and 
unmistakable error in any pertinent rating decision, the 
appellant's claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 must be denied.  

Finally, the Board notes that during the pendency of the 
appeal, but after the RO's most recent consideration of the 
appellant's claim, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  This liberalizing legislation is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As discussed above, the pertinent facts in this case are not 
in dispute and the law is dispositive.  There is no 
information which could be provided by the appellant or 
obtained by VA to substantiate the claim.  Consequently, 
there is no prejudice to the appellant as a result of the 
Board deciding this claim without first affording the RO an 
opportunity to consider the claim under the VCAA.
 

ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.  



REMAND

Initially, the Board notes that during the pendency of this 
appeal VA announced its intention to add diabetes to the list 
of diseases subject to presumptive service connection based 
on herbicide exposure.  In addition, the VCAA became 
effective during the pendency of the appellant's appeal and 
is applicable to her claim for service connection for the 
cause of the veteran's death.

The veteran's death certificate discloses that he died in 
January 2000.  The immediate cause of death is listed as 
cardiomyopathy due to hypertension.  The Board notes that the 
death certificate indicates that the veteran was an 
ER/outpatient at Baptist Medical Center when he died.  A 
final hospital report is not of record and should be 
obtained.  

At the time of the veteran's death, service connection was in 
effect for PTSD.  In connection with her claim, the appellant 
has submitted an internet article from ABCNEWS.com titled, 
"War's Heart of Darkness, Post-Traumatic Stress May Cause 
Cardiac Disease in Vets."  The article discusses results of 
a study published in Annals of Behavioral Medicine, and the 
appellant argues that it supports her contention that the 
veteran's service-connected PTSD caused or contributed to the 
veteran's fatal heart condition and underlying hypertension.  
The RO should request that the appellant obtain and submit a 
copy of the journal article to which reference was made in 
the internet article she submitted from ABCNEWS.com.  The 
appellant has also submitted private and VA medical records 
concerning treatment and evaluation the veteran received for 
his heart disability and hypertension as well as for diabetes 
mellitus and pulmonary disability including interstitial lung 
disease.  The appellant implied that she believes the 
veteran's diabetes could be due to Agent Orange exposure and 
may somehow be related to his death.  The record reflects 
that the claims file has not been reviewed by a physician to 
adequately address the issues involved in the cause of death 
claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the appellant, 
through her attorney, and request that 
she identify the names, addresses and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
concerning treatment or evaluation of the 
veteran that may be pertinent to the 
claim for service connection for the 
cause of the veteran's death.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records that have not already 
been obtained.  In any event, the RO 
should attempt to obtain any VA treatment 
or evaluation records for the veteran 
dated from June 1999 to January 2000.  In 
addition, with authorization from the 
appellant, the RO should attempt to 
obtain any final report or terminal 
hospital summary concerning the veteran's 
death at Baptist Medical Center.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, the RO should so inform 
the appellant and her attorney, and 
request them to provide a copy of such 
records.  

3.  In addition, the RO should contact 
the appellant, through her attorney, and 
request that she provide a copy of the 
article from the Annals of Behavioral 
Medicine discussed in the ABCNEWS.com 
internet article she submitted in 
December 2000.  

4.  After completing the above actions, 
the RO should forward the claims file, 
including a copy of this REMAND, to a 
physician with appropriate expertise to 
determine the etiology of the heart 
disability and hypertension implicated in 
the veteran's death.  The physician 
should be requested to provide an opinion 
with respect to each of the certified 
causes of the veteran's death as to 
whether it is at least as likely as not 
that the disorder was etiologically 
related to service or was caused or 
chronically worsened by the veteran's 
PTSD.  The physician should also be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's diabetes mellitus 
caused or chronically worsened the 
veteran's heart disability and an opinion 
as to whether it is at least as likely as 
not that the veteran's diabetes mellitus 
caused or chronically worsened his 
hypertension.  The complete rational for 
all opinions expressed should be 
provided.  The physician's report must be 
typed.  

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the Veterans Claims 
Assistance Act of 2000.  

6.  The RO should then readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death, to 
include consideration of any changes in 
the law providing presumptive service 
connection on the basis of herbicide 
exposure.  

7.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the appellant and her attorney an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


